Case 1:93-cr-00401-DLG Document 289 Entered on FLSD Docket 11/20/2019 Page 1 of 3


                              UN ITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                Case No . 93-401-CR-GRAHAM


  UNITED STATES OF AMERICA ,

  VS .

  ATILANO DOMINGUEZ,

                 Defendant
                                                             /
                                                 ORDE R

         THIS      CAUSE      came     before          the   Court     on   Defendant         Atilano

  Dominguez's Motion for Sentence Reduction Under 18 U .S .C . 5 3582,

  Section 782, and the First Step Act of 2018. ED .E. 2831.
         THE CUURT has reviewed thé pleadings and is otherwise fully
  advised in the prem ises . Based on the following , the defendant's

  motion is denied .

         Defendant Atilano Dom inguez filed a motion under 18 U .S .C . 5

  3582 (c)          seeking a reduction in his sentence on the basis of (a)
  Amendment        782      to    the      United        States       Sehtencing         Guidelines

   (nGuidelines'')# which revised the Drug Quantity Table in USSG
  2Dl .l and reduced by two levels the offense level applicable to

  many drug trafficking offenses and (b) the First Step Act of 2018,
  that authorizes the Court only to modify a defendant's sentence if

           a ''covered offense .'' See Pub .                     N o . 115-391 , 132 Stat . 5194 ,

     404 (b ).1
         The Court denies Defendant Dominguez's Motion for a reduction


  1ThoughtheDefendantdoesnotspecifically citetheFirstStepAct,underaliberalinterpretationforrrose
  pleadings,theCourtintep retstheDefendant'sargumentthathissentencewasaç
                                                   .                   tmanifestinjustice''anditis
  Etquestionable(nowqwhetherEDefendant's!priorpossessionwithintenttodistributecocaineisatseriousdrug
Case 1:93-cr-00401-DLG Document 289 Entered on FLSD Docket 11/20/2019 Page 2 of 3


  of his sentence because Defendant was not sentenced based on a drug

  quantity . Rather, Defendant Dominguez's offense level computation

  was configured using the career offender guideline . Thus, Amendment

        does not change Defendant's sentencing range because                       did not

  rest on the provision in Section 2D1 .1 that was amended .

         Under the version of Section 2D 1.1 in effect at the time of

  sentencing, the Defendant's base offense level for the drug offense

  was         that would be reduced to                     pursuant to Amendment

  However, Defendant Dom inguez was a career offender , based pn his

  p rior convictions for other drug trafficking offenses , and his

  sentence was enhanced pursuant                     21 U .S .C .   851 . Accordingly , his

  base offense level was increased to 37 pursuant to Section 4B1 .1,

  providing for a mapdatory sentence of life imprisonment . That

  enhancement           unaffected by the recent guideline amendment, and

  the Defendant Dominguez's offense level remains exactly what it was

  at the time of sentencing .

         Moreover , Defendant Dom inguez                     ineligible for any relief

  under Section 4O4 of the First Step Act of 2018 as he was not

  charged with a cocaine base offense . Specifically , the First Step

  Act does not address          marijuana trafficking convictions for a career
  offender *ho was previously                  convicted of three other cocaine

  trafficking convictions , wh ich convictions serve as the basis for

  the Defendant 's sentence .

         Additionally , Defendant Dominguez does not qualify for any


  offense'''tobeanargumentbasedontherecentpassagéoftheFirstStepActEDE 283:3,5).
                                                 2
Case 1:93-cr-00401-DLG Document 289 Entered on FLSD Docket 11/20/2019 Page 3 of 3


  relief pursuant to sections 603 (a) and (b) of the First Step Act
  of 2018 which addresses elderly and               inmates . Specifically ,

  Section 6O3(b) addresses an expanded area for compassionate release
  of certain inmates who are neak death and/or in need of certain
  medical care that the Bureau of Prisons is unable to provide . Based

  upon the statutory criteria and applicable Guidelines found in USSG

  5 1B1 .13 , Defendant Dominguez , although elderly , does not meet the

  statutory requirements for home detention , does not appear to be

  terminally         and does not appear to meet the riquirements based

  on any extraordinary and compelling reasons for a compassionate

  release . Based on the foregoing , it is

        ORDERED ANn ADJUDGED that Defendant Atilano Dominguez's Motion

  for Sentence Reduction Under 18 U .S.C . 5 3582 , Section 782, and the

  First Step Act 2018. ED.E. 28311s DENIED.                             i
       DONE AND ORDERED in Chambers at Mia i, Florida ,           is
                                                                     nos day
  of November , 2019.


                                           DONA LD L . GR AHAM
                                           UNITED STATES DISTRICT JUDGE


  cc : A ll Counsel of Record
